Case 1:92-cr-01008-JS Document 955 Filed 12/13/18 Page 1 of 6 PagelD #: 279

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

---- -x

 

UNITED STATES OF AMERICA, : Docket No. 92 CR 1008 S-7 (JS)

- against -
FREDERICK PUGLISI

Defendant.

 

sees ---- awe x

PUGLISI RESENTENCING MEMORANDUM

JOSEPH W. RYAN, JR., P.C
Attorneys for Defendant Jonathan Frederick Puglisi
Melville Law Center
225 Old Country Road
Melville, New York 11747
516 629 4896
joeryanlaw@earthlink.net
Case 1:92-cr-01008-JS Document 955 Filed 12/13/18 Page 2 of 6 PagelD #: 280

STATEMENT OF THE CASE

We submit this memorandum in support of Mr. Puglisi’s pro se motion for a resentencing
based upon the 2014 reduction of the Sentencing Guidelines for the marihuana offenses for
which he was convicted 23 years ago (18 USC § 3582). The government', the Probation
Department” and the Bureau of Prisons seem to agree that under the new guideline range, Mr.
Puglisi, at 56 years of age, would be eligible for BOP release, having served 315 months
incarceration (26 years and 3 months). His new guideline Level 40 range subjects him to a
sentence range of 324-405 months imprisonment. For example, if the Court would resentence
Mr. Puglisi to 364 months, he would be eligible for immediate release because the BOP must
credit him good time calculated at approximately 15% of the imposed sentence? We will
demonstrate that after serving 26 years imprisonment (46% of his adult life), Mr. Puglisi has
reformed himself into a responsible, capable and law abiding inmate in whom the Court can
have full confidence that he presents no threat whatever to the public and that he can contribute

as a productive member of the community without any further cost to the taxpayers.

Mr. Puglisi is fortunate to have his son Robert, a cost-analyst for a Chemglass Life
Sciences (Chemglass) offer him a new life living with him at his modest home in Deptford, NJ.
(See: Ehxs. A & B). Robert’s home is also in near the Vineland, NJ home of his 10-year old
granddaughter, Sophia Puglisi who lives with her mother Hanna Piatt, in Vineland, NJ. Her

father is son Cristopher Puglisi, a veteran Corporal of U. S. Marine Corps and a retired law

 

‘ECF 948
* PSR Second Addendum
*18 USC 3624 and Barber v. Thomas, 560 U.S. 474 (2010)

2
Case 1:92-cr-01008-JS Document 955 Filed 12/13/18 Page 3 of 6 PagelD #: 281

enforcement officer of the Vineland Police Department. .Mr. Puglisi’s affection for his
granddaughter is expressed in his motion and by his furnishing her with his handmade leather

pocket book. Motion at 16; Exh.C.

Moreover, Robert has generated for his father an employment opportunity at Chemglass,
a family-owned company that employs more than 240 workers and conducts an annual business
volume of $58 million as a manufacturer /distributor of laboratory products. We attach the
employment confirmation from Mr. David Surdam, Vice-President in charge of Chemglass

operations and a company shareholder (Exh.D).

Robert’s proposal presents a unique opportunity for this Court to recognize the
accomplishment of the Department of Justice, Bureau of Prisons, by undertaking unique reforms
to rehabilitate inmates. “The Federal Bureau of Prisons is undertaking sweeping reforms
designed to reduce recidivism and strengthen public safety. By focusing on evidence-based
rehabilitation strategies, these reforms touch virtually every aspect of the federal prison system,
from an inmate’s initial intake to his or her return to the community. The reforms are targeted to
address the core behavioral issues that result in criminality, with the goal of reducing the
likelihood that inmates re-offend either while incarcerated or after their release. In doing so, the
Bureau is creating safer prisons and safer streets, underscoring the Justice Department’s
philosophy that one of the best ways to prevent crime is by reducing recidivism.”
https://www.justice.gov/archives/prison-reform. Mr. Puglisi presents a prime example of how

these strategies have bred success.

The wisdom of the BOP in selecting Mr. Puglisi to populate the 2001 grand opening of

FCI Pollock as a state of the art correctional facility has become self-evident. Motion at 14. Dr.
Case 1:92-cr-01008-JS Document 955 Filed 12/13/18 Page 4 of 6 PagelD #: 282

A. Hazen, Acting Chief Psychologist and Specialty Programs Coordinator’s appraisal of Mr.

Puglisi makes this point abundantly clear:

[N]ever have I seen one inmate as committed to personal growth or mental health
stability the way I have seen with you. You have been incarcerated at POX for 16 years,
and in those years, exigent institutional lock downs or emergencies, you have without
fail, been committed to weekly independent study and mindfulness meditation in our
department. Every Friday morning over the past 16 years (we have observed you over the
past 9) you have reported to Psychology Services to read material, listen to seminars,
and/or watch self-help lecture about bettering yourself in terms of emotional intelligence
and psychological well-being. You have “raided” our library, often reading anything we
have available or can order and you remain abreast of how the material can be utilized in
your life on this compound. As you continued your studies, you also encouraged others to
come to the department to on Fridays with you to educate and apply psychology to their
daily lives. You’ve learned about positive coping skills, emotional regulation,
accountability of behavior, criminal thinking errors, and how to engage in a healthier
attitude about your incarceration. Your behavior towards staff has also been remarkable;
you remain grateful, first and foremost about your scheduled study and are respectful to
all staff present in the department. You demonstrate flexibility and understanding when
our department is closed or short staffed; you don’t appear to present with entitlement or
grandiosity; regardless of the time you have been coming to the department. You seem as
grateful about being given time for yourself as the first time I interacted with you.... I do
not know your legal status and I cannot attest for what will happen to you in the future,
but I can say that I am proud of you. I wish others would aspire to the commitment to
betterment I see in you, and hope you take the motivation to improve and be the best
version of yourself with you wherever you go.

See: Exhibit C which also lists the 35 prison programs in which Mr. Puglisi has participated. We
note that five programs were devoted to MICROSOFT applications which will undoubtedly
serve him well should he be permitted to return to the community. We also note that the Leather
Tooling course enabled Mr. Puglisi to make wonderful leather products for his family. See

Exh.E.

Mr. Puglisi’s incarceration represents a costly public investment to prevent recidivism.
We estimate that there had been an investment of more than $749,000 representing the public
cost of Mr. Puglisi’s incarceration. At the beginning of his term, the average annual cost was $

21,331; the latest cost estimate is $36,300. Multiplying the mean average ($28,816) over a 26

4
Case 1:92-cr-01008-JS Document 955 Filed 12/13/18 Page 5 of 6 PagelD #: 283

year period amounts to approximately $749,000. The BOP should be proud of the return on the

public’s investment in Mr. Puglisi. .

The government objection’ based upon the alleged gory details of the murder plot for
which Mr. Puglisi was tried but not convicted, should not foreclose the Court from considering
the overwhelming proof of Mr. Puglisi’s remarkable reformation and Dr. Hanzen’s assessment:
“never have I seen one inmate as committed to personal growth or mental health stability the
way I have seen with you.” Mr. Puglisi’s strength of character is self-evident. To commit to self-
help programs at a time when there was no incentive to overcome the reality that he might die in
prison makes his reformation all the more remarkable: “It was in Pollock; away from the
environs of the past, that Puglisi was able to effectuate real change in his life. He decided to
make better use of his time by educating himself through BOP classes and self-study.” Motion at

14.

We note that the existing judgement provides for three years of supervised release.
Should the court grant a resentencing and consider imposing supervised release, it should be
noted that within a half hour of Robert’s home in Deptford, the U.S Probation Department is
located nearby in Philadelphia. His son Robert readily accepts the prospect of unannounced visits

and searches at their home as a small price to bear for his father’s well-being. Exh. B.

In the last analysis, the Court must fashion a resentencing based upon proposes the four
factors required by 18 U.S.C § 3553 (a) (2): “retribution, deterrence, incapacitation and
rehabilitation,” Tapia v. United States, 564 U.S. 319, 325 (2011). Retribution and deterrence

have been well served by Mr. Puglisi’s 26 years imprisonment which represents 46 % of his

 

“ECF 948.
Case 1:92-cr-01008-JS Document 955 Filed 12/13/18 Page 6 of 6 PagelD #: 284

adult life. Public safety and rehabilitation concerns have likewise been well served as
documented by the BOP record. We urge the Court to find that under the unique circumstances
of his case a sentence not to exceed 364 months would be “sufficient, but not greater than

necessary to meet the purposes set forth in 18 U.S.C. § 3553 (a) (2).
CONCLUSION

The motion for reduction of the sentence should be granted, and upon re-sentencing, the Court
should impose a sentence not to exceed 364 months as sufficient, but not greater than necessary

to meet the purposes set forth in 18 U.S.C § 3553 (a) (2).

Dated: Melville, NY 11747
December 13, 2018

   

JOS
By:
Sin W. RYAYY IR. (2408)

 

Attoryeys for Defendant
FREDERICK POLISI

MELVILLE LAW CENTER

225 OLD COUNTRY ROAD

MELVILLE, NY 11747

516 629 4896

joeryanlaw@earthlink.net

TO: Honorable Richard Donoghue
United States Attorney
610 Federal Plaza
Central Islip, NY 11722
Attention: AUSA Monica K. Castro

USPO Jennifer Bauman
